HUNT, Circuit Justice,
delivered no opinion, but filed on the 25th of June, 1875, a decision in these words: The petition of the above named bankrupts, praying for a review of the order of the district court of the southern district of New York, refusing their prayer for a certificate of discharge from their debts, is granted, and it is ordered that a certificate •of discharge be issued to said bankrupts in. accordance with the provisions of the bankrupt act.
WOODRUFF, Circuit Judge,
on the 7th of July, 1875, filed a decision in these words: The question in this case is of such interest ■and importance, that a re-argument was qr-dered, in the expectation, that, on a hearing before two judges, the proceedings might assume such a form that it could go to the supreme court for examination and final decision. But the conclusion of Mr. Justice HUNT, that the decision of the district court should be reversed, disposes of the matter in this court. The decree must conform to the direction filed by Mr. Justice HUNT.
A decree directing the granting of a certificate of discharge to the bankrupts was made by the circuit court and. on the return of such order to the distinct court, that court granted such certificate of discharge.